Citation Nr: 1102091	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO. 07-24 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for residuals of an excised 
right calcaneal spur prior to August 21, 2008, and a rating in 
excess of 10 percent beginning August 21, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 15, 1985, to 
November 8, 1985, and from December 1987 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. In that rating decision, the RO denied the 
Veteran's claim for a compensable rating for status post 
residuals calcaneal spur excision. The Veteran appealed that 
decision, and in a rating decision dated in September 2008, the 
RO awarded an increased rating of 10 percent, effective August 
21, 2008. On the title page of this decision the Board has 
corrected the delimiting date for the higher rating from June 11, 
2008, to August 21, 2008, as contrasted with the issue as 
inadvertently set forth by the Board in its April 2010 remand of 
this matter. No aspect of the Veteran's appeal is satisfied, as 
the Veteran has continued his appeal and the highest available 
schedular rating has not been assigned for his disability. See AB 
v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony at a February 2010 hearing before 
the undersigned Veterans Law Judge. A transcript of the hearing 
is associated with the claims file.

This case was the subject of a Board remand dated in April 2010.

As noted in the Board's April 2010 remand of this matter, 
the issues of entitlement to automobile or adaptive 
equipment or to specially adaptive equipment and 
entitlement to a clothing allowance have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ). See February 2010 Board 
hearing transcript, page 5. Therefore, the Board does not 
have jurisdiction over them, and they are referred to 
the AOJ for appropriate action. 



FINDINGS OF FACT

1. The Veteran did not report for a VA examination scheduled for 
June 23, 2010.

2. The Veteran was informed that his claim could be denied if he 
failed to report for a scheduled VA examination without good 
cause, and has been notified that his claim is being denied for 
failure to report for the examination without a showing of good 
cause. 

3. The Veteran has not provided any evidence or argument as to 
whether he failed to report for the June 23, 2010, VA examination 
or had good cause for failing to report for the examination.


CONCLUSION OF LAW

The claim for an increased evaluation for residuals of excision 
of a right calcaneal spur, currently rated as noncompensably 
disabling prior to August 21, 2008, and 10 percent disabling 
beginning August 21, 2008, must be denied for failure to report 
for a scheduled VA examination. 38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will find that the Veteran has failed 
to report for a VA examination in connection with the currently 
appealed claim for an increased rating. The evidence shows that 
he was notified that failing to report for this examination could 
result in denial of his claim, and was after the fact notified 
that his failure to report for the examination without a showing 
of good cause required that his claim be denied. As the evidence 
is without contradiction in this regard, a denial of his claim 
for increase is required. See 38 C.F.R. § 3.655.

The Board will discuss the relevant law it is required to apply. 
This includes statutes enacted by Congress and published in Title 
38, United States Code ("38 U.S.C.A."); regulations promulgated 
by VA under the law and published in the Title 38 of the Code of 
Federal Regulations ("38 C.F.R."); and the precedential rulings 
of the Court of Appeals for the Federal Circuit (as noted by 
citations to "Fed. Cir.") and the Court of Appeals for Veterans 
Claims (as noted by citations to "Vet. App.").

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1), effective May 30, 2008).

October 2005 and May 2008 VCAA letters explained the evidence 
necessary to substantiate the Veteran's claim for an increased 
rating. These letters also informed him of his and VA's 
respective duties for obtaining evidence. In addition, the May 
2008 VCAA notice letter explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 73 (2006). Although not every aspect of this notice was 
provided prior to initial adjudication of the claim, the claim 
has been readjudicated thereafter, rendering any defect in timing 
of the notice no more than harmless, non-prejudicial error. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the duty to assist, the Board remanded this claim 
in April 2010 for further development. In compliance with the 
Board remand, the RO/AMC requested the Veteran to identify 
further relevant medical evidence in support of his claim and to 
provide sufficient information for VA to assist him in obtaining 
the information. He was further informed that with respect to 
private medical evidence he could alternatively obtain the 
records himself and submit them to VA. The Veteran did not 
respond to this request from the RO/AMC.

Additionally, in its April 2010 VA remand of this matter the 
Board found that a new VA examination and opinion was required in 
order for the Board to have sufficient information to adjudicate 
the matter on appeal. However, as will be discussed in more 
detail below, the Veteran did not appear for the scheduled 
examination and did not provide good cause for having failed to 
appear for the examination. Thus, pursuant to VA laws and 
regulations, the claim for increase is to be denied. See 38 
C.F.R. § 3.655.

Based on the foregoing the Board finds that VA has satisfied its 
duty to notify and assist the Veteran with respect to the current 
appeal. Further, the RO/AMC complied with remand instructions to 
seek additional relevant evidence and schedule a VA examination 
and opinion for the Veteran. See Stegall v. West, 11 Vet. App. 
268 (1998). 

The duty to assist in the development and the adjudication of a 
claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). The Veteran's failure to 
reply to VA notices and to attend a scheduled VA examination 
constituted a failure to cooperate in the development and 
adjudication of his claim. His failure to attend the VA 
examination is the determinative factor in the denial of the 
claim for an increased rating currently on appeal. See 38 C.F.R. 
§ 3.655(a)-(b).

The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices. Therefore, to decide the appeal would not constitute 
prejudicial error, as the notification requirements of the VCAA 
have been satisfied and the Veteran has been provided a 
meaningful opportunity to participate in the development of his 
claim. 


Failure to Report for VA Examination

The Veteran is service-connected for residuals of a right 
calcaneal spur, effective from June 1996. In May 2005 the RO 
received the Veteran's claim for an increased rating for 
residuals of excision of a right foot calcaneal spur.

In April 2010, the Board remanded this matter to the RO/AMC, in 
part to schedule the Veteran for an examination and opinion as to 
the matter on appeal. The Board found that pursuant to 38 C.F.R. 
§ 3.327(a) there was a need to verify the current nature and 
severity of the Veteran's disability, particularly as the Veteran 
had contended that his ankle had become ankylosed as a 
consequence of his service-connected residuals of a calcaneal 
spur. See also 38 C.F.R. § 3.159 (2010). 
  
In the April 2010 Board remand, the RO/AMC was directed to notify 
the Veteran that it was his responsibility to report for the VA 
examination and to cooperate in the development of the claim. The 
RO/AMC was further requested to inform the Veteran that the 
consequences for failure to report for a VA examination without 
good cause may include denial of the claim. See 38 C.F.R. § 
3.655. It was further requested that in the event that the 
Veteran did not report for the aforementioned examination, 
documentation be obtained which showed that notice scheduling the 
examination was sent to the last known address. 

In a letter dated in June 2010, the RO/AMC informed the Veteran 
that it had asked the VA medical facility nearest to him to 
schedule him for an examination in connection with his claim. 
Additionally, he was informed that when a claimant, without good 
cause fails to report for an examination or reexamination, the 
claim shall be rated on the evidence of record or even denied. He 
was informed that examples of good cause include, but are not 
limited to, illness or hospitalization, death of a family member, 
etc.

Documentation associated with the claims file indicates that he 
Veteran failed to report for a VA examination scheduled by the VA 
Medical Center on June 23, 2010. VA Medical Center documentation 
in the claims file indicates that the request was initiated on 
June 7, 2010, and the address indicated in the examination 
request report is the Veteran's last known address provided to 
VA. 

In a supplemental statement of the case dated in September 2010 
the Veteran was advised that his failure to report for the VA 
examination without a showing of good cause for his failure to 
report had resulted in the denial of his claim. The Veteran has 
provided no evidence or information to indicate that he was not 
notified of the scheduled examination or that he had good cause 
for not reporting for the examination. The Board therefore finds 
that the presumption of regularity of the administrative process 
is not rebutted by clear and convincing evidence in this case. 
See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994). The Board further concludes that 
good cause has not been shown for failure to report for the 
examination. See 38 C.F.R. § 3.655.

The provisions of 38 C.F.R. § 3.655 address the consequences of a 
veteran's failure to attend scheduled medical examinations. That 
regulation at section (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without "good 
cause," fails to report for such examination, or reexamination, 
action shall be taken. At section (b) the regulation provides 
that when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record; and, further, 
that when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim shall 
be denied. (Emphases added.)

As described above, the Veteran has failed to report for a June 
23, 2010, VA examination in connection with the claim for 
increase on appeal, and has not provided good cause for failure 
to report for the examination. Accordingly, entitlement to a 
compensable rating for right calcaneal spur prior to August 21, 
2008, and a rating in excess of 10 percent beginning August 21, 
2008, is not warranted.

As the preponderance of the evidence is against the claim insofar 
as it is shown without contradiction that the Veteran did not 
report for the scheduled examination and did not provide good 
cause for failing to report for the examination, the benefit of 
the doubt doctrine is not for application in resolution of this 
appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for right calcaneal spur 
prior to August 21, 2008, and a rating in excess of 10 percent 
beginning August 21, 2008, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


